COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00021-CR


MICHAEL KENNETH LAWRENCE                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

        FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                                   OPINION

                                     ----------

      Michael Kenneth Lawrence appeals from the revocation of his deferred

adjudication community supervision. Appellant asserts in five issues that (1) the

trial court abused its discretion by granting the State’s petition to proceed to

adjudication, (2) the trial court abused its discretion by assessing a maximum

term of confinement for a minor violation of community supervision, (3) there is

no evidence to support the trial court’s inclusion of appointed attorney’s fees in
the judgment, (4) this court should reform the judgment to delete a duplicate

appointed attorney’s fees award included as “reparations,” and (5) this court

should reform the judgment to delete the court costs also included in the amount

listed as “reparations.” We modify the judgment to delete the requirement that

appellant repay his court-appointed attorney’s fees, standing alone and as part of

reparations, and we affirm the remainder of the judgment as modified.

                               Procedural Background

       Appellant pled guilty, pursuant to a plea bargain, to the offense of injury to

a child and was placed on ten years’ deferred adjudication community

supervision. The State subsequently filed a petition to proceed to adjudication,

claiming that appellant had violated the terms of his community supervision by,

among other things, failing to complete the total number of hours of community

service as ordered by the trial court. Although appellant pled not true to this

allegation, the trial court found it to be true.

                     Propriety of Adjudication and Sentence

       In his first two issues, appellant contends that the trial court abused its

discretion by granting the State’s petition to proceed to adjudication and by

assessing a maximum term of confinement for a minor violation of community

supervision.




                                            2
Trial Court Did Not Abuse Its Discretion By Adjudicating Guilt

      Standard of Review

      The decision to proceed to an adjudication of guilt and revoke deferred

adjudication community supervision is reviewable in the same manner as a

revocation of ordinary community supervision. Tex. Code Crim. Proc. Ann. art.

42.12, § 5(b) (West Supp. 2013); Cantu v. State, 339 S.W.3d 688, 691 (Tex.

App.—Fort Worth 2011, no pet.).        We review an order revoking community

supervision under an abuse of discretion standard. Rickels v. State, 202 S.W.3d
759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex.

Crim. App. 1984).     In a revocation proceeding, the State must prove by a

preponderance of the evidence that the defendant violated at least one of the

terms and conditions of community supervision. Cobb v. State, 851 S.W.2d 871,

873–74 (Tex. Crim. App. 1993). The trial court is the sole judge of the credibility

of the witnesses and the weight to be given their testimony, and we review the

evidence in the light most favorable to the trial court’s ruling.      Cardona, 665
S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel

Op.] 1981). If the State fails to meet its burden of proof, the trial court abuses its

discretion in revoking the community supervision. Cardona, 665 S.W.2d at 493–

94.

      Evidence Sufficient to Prove Community Service Not Completed

      Appellant contends that the trial court abused its discretion by finding that

he failed to perform all of the required hours of community service because he


                                          3
did complete some and there was no evidence regarding the number of hours he

had actually completed. Although appellant concedes that it is undisputed that

he failed to complete at least ten hours of service per month, he argues that the

State alleged only that he “failed to complete the total number of hours as

ordered” by the trial court. Appellant also contends there was no evidence that

his supervision officer or the trial court ever directed him to perform the

community service.

      The trial court signed conditions of community supervision on August 20,

2010, which included the following: “Complete 160 hours of community service

restitution at the rate of no fewer than 10 hours per month as directed by the

court or supervision officer.” The State alleged in its petition to adjudicate that

“[i]n violation of this condition, [appellant] failed to complete the total number of

hours as ordered by the [c]ourt.” This allegation can be fairly read as alleging

that appellant failed to complete 160 hours and that he also failed to complete at

least ten hours per month “as ordered by” the trial court. See Garner v. State,

545 S.W.2d 178, 179 (Tex. Crim. App. 1977) (holding that allegations in motion

to revoke must fully and clearly set forth the alleged violations of the community

supervision “so that the defendant and his counsel might be informed as to that

upon which he will be called to defend”).

      Nothing in the condition itself indicates that the modifying phrase “as

directed by the court or supervision officer” was intended to limit the immediately

preceding phrase, “no fewer than 10 hours per month”; instead, a logical reading


                                         4
of the condition in its entirety indicates that appellant was expected to perform no

less than ten hours each month and that those ten hours would also need to be

completed at the direction of the court or supervision officer. In other words,

appellant did not have complete discretion to complete the ten hours in any

manner he wished. The phrase does not indicate, as appellant argues, that he

was required to complete ten hours of community service per month only if the

court or supervision officer gave him further directions to do so. See Greathouse

v. State, 33 S.W.3d 455, 459 (Tex. App.––Houston [1st Dist.] 2000, pet. ref’d)

(“[C]onditions of probation must be ‘clear, explicit, and unambiguous so that the

probationer understands what is expected of him.’”).

      At the hearing on the petition to adjudicate in January 2013, appellant’s

supervision officer testified that he had not completed the total hours ordered and

that he had not completed at least ten hours per month. She also testified that

appellant had completed some community service hours, but she did not know

the exact amount. The trial judge was entitled to believe this testimony to mean

that appellant violated this condition of his community supervision in both of the

ways alleged by the State.

      Counsel for appellant argued that “there’s no testimony as to how much he

did or he did not do in community service.” But if appellant had completed at

least ten hours of community service monthly beginning in September 2010––the

first full month of his community supervision, he would have completed his total

hours no later than December 2011. We conclude and hold that the trial court


                                         5
did not abuse its discretion by finding that appellant violated at least one term of

his community supervision and adjudicating him guilty.        We overrule his first

issue.

         Sentence Is Not Excessive

         The State contends that appellant failed to preserve his complaint about

his sentence. Appellant filed a pro se motion for new trial, in which he contended

that his sentence was excessive in comparison to the alleged violations.

Although the State contends that nothing in the record indicates that the motion

was ever presented to the trial judge, the motion itself has the following

handwritten notation at the top, “Copy to S & D,” with the trial judge’s initials and

the date following. The docket sheet contains a stamped entry stating that the

motion for new trial was filed and sent to the State and court of appeals. We

conclude and hold that the motion was presented to the trial judge, who could

have decided to let it be overruled by operation of law. See Tex. R. App. P.

21.8(a); Gardner v. State, 306 S.W.3d 274, 305 (Tex. Crim. App. 2009) (“The

Rules of Appellate Procedure . . . require some documentary evidence or

notation that the trial judge personally received a copy of the motion and could

therefore decide whether to set a hearing or otherwise rule upon it.”), cert.

denied, 131 S. Ct. 103 (2010); cf. Stokes v. State, 277 S.W.3d 20, 24–25 (Tex.

Crim. App. 2009) (holding that unsigned notation on docket sheet that motion for

new trial was presented to judge, who did not rule on it, was sufficient to show




                                         6
presentment under rule 21.6). 1      Accordingly, we will address the merits of

appellant’s complaint.

      Generally, punishment assessed within the permitted statutory range is not

subject to a challenge for excessiveness. Kim v. State, 283 S.W.3d 473, 475–76

(Tex. App.––Fort Worth 2009, pet. ref’d); see also Ewing v. California, 538 U.S.
11, 20–21, 123 S. Ct. 1179, 1185 (2003) (recognizing that Eighth Amendment’s

“narrow proportionality principle” applies to noncapital sentences in “exceedingly

rare” cases). A sentence may, however, violate the Eighth Amendment if it is

grossly disproportionate to the offense committed. Solem v. Helm, 463 U.S. 277,

288, 290, 103 S. Ct. 3001, 3008–09 (1983). Our first inquiry, then, is to compare

the gravity of the offense committed with the severity of the sentence. Id. at 290–

91, 103 S. Ct. at 3010.

      Appellant urges us to compare his sentence to the gravity of the alleged

violation of his community supervision.         But when deferred adjudication

community supervision is revoked, the trial court may generally impose any

punishment within the range authorized by statute. Von Schounmacher v. State,

5 S.W.3d 221, 223 (Tex. Crim. App. 1999). Thus, when reviewing excessiveness

in a case in which the trial court has adjudicated guilt based upon the violation of

deferred adjudication community supervision, we do not weigh the sentence

      1
       Moreover, after the trial court had adjudicated appellant guilty but before it
had assessed his sentence, appellant’s counsel argued that “it seems unfair to
give him a maximum sentence for a violation of community service . . . . So I
would ask the Court to sentence him at the low end of the term.”


                                         7
against the gravity of the violations of the community supervision, but rather the

gravity of the initial offense to which the appellant pled guilty. See Atchison v.

State, 124 S.W.3d 755, 759–60 (Tex. App.––Austin 2003, pet. ref’d).

      The record shows that appellant admitted to his counselor that he

committed the offense to which he pled guilty––injuring a child under the age of

fourteen by sexually assaulting that child four times over a two-month period.

The sentence does not outweigh the gravity of the offense to which he originally

pled guilty. We overrule appellant’s second issue.

                    Fees and Costs Awarded in Judgment

      Appellant complains in his third through fifth issues about the judgment’s

imposition against him of (1) $14,475 in attorney’s fees, (2) “reparations” of

$17,897, which also includes the same $14,475 in attorney’s fees, and (3) court

costs of $295.   The State contends that appellant has forfeited his right to

complain about the attorney’s fees and $270 of the court costs by waiving his

right to appeal the original order placing him on deferred adjudication community

supervision.

Complaint About $270 in Court Costs, But Not Attorney’s Fees, Forfeited

      Appellant contends that the evidence is insufficient to support the

appointed attorney’s fees and court costs imposed against him in the judgment

revoking his deferred adjudication community supervision. The court of criminal

appeals has held that a sufficiency challenge to attorney’s fees need not be

preserved at trial. Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010).


                                        8
However, it has also held that a defendant who plea bargained for deferred

adjudication community supervision, knowingly and voluntarily waived his right to

appeal, and signed a judgment that included a special finding requiring him to

pay attorney’s fees of $400 could not challenge, in a subsequent revocation

proceeding, the sufficiency of the $400 attorney’s fees included in the original,

plea-bargained judgment. Wiley v. State, 410 S.W.3d 313, 319–21 (Tex. Crim.

App. 2013) (holding that challenge to sufficiency of attorney’s fees awarded in

plea-bargained judgment placing defendant on straight probation was precluded

in appeal of subsequent judgment revoking probation); see also Manuel v. State,

994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999) (holding that “a defendant

placed on deferred adjudication community supervision may raise issues relating

to the original plea proceeding, such as evidentiary sufficiency, only in appeals

taken when deferred adjudication community supervision is first imposed”).

      Here, the original judgment placing appellant on deferred adjudication

community supervision included court costs of $270 and “APPOINTED

ATTORNEY FEES TO BE DETERMINED.”                 As part of the plea bargain,

appellant waived the right to appeal that judgment. Accordingly, he is precluded

from now challenging the $270 in court costs awarded in that judgment. See,

e.g., Wiley, 410 S.W.3d at 319–21; Manuel, 994 S.W.2d at 661–62; Lewis v.

State, Nos. 02-12-00088-CR, 02-12-00089-CR, 2013 WL 6115134, at *7 (Tex.

App.––Fort Worth Nov. 21, 2013, no pet. h.) (“Because the record shows that

Appellant knew at the time he was placed on community supervision that he


                                       9
would be required to repay the $725.00 in attorney fees that had accrued and

nonetheless expressly waived his right to appeal, we are constrained by Wiley to

hold that Appellant has forfeited this part of his claim for review.”).

      But nowhere in that same judgment is an amount of appointed attorney’s

fees listed.     In addition, the written plea admonishments do not mention

attorney’s fees. The conditions of community supervision, which were signed

four days before the judgment and which were incorporated into it by reference,

required appellant to pay to the District Clerk of Tarrant County “ATTORNEY

FEES in the amount of $ (to be determined).” A certificate of proceedings––

signed by the presiding trial judge 2 and dated September 8, 2010, fifteen days

after that same judge signed the order deferring adjudication––notes, “9-8-10

court update – defn to pay $13,425.00 for appt atty fees, payable to dclk.”

However, nothing in the record indicates that appellant agreed to this amount,

was able to pay this amount, or was even aware that he was required to pay this

amount. 3      There are no supplemental conditions of community supervision

requiring him to pay this amount.

      With respect to appointed attorney’s fees, then, this case is factually

distinguishable from Wiley and this court’s recent opinion in Lewis.      Nothing

      2
       A visiting trial judge presided over the plea proceeding.
      3
       According to documents in the record, appellant paid only $213 of a fine
imposed in the original judgment and an $8 transaction fee between the time he
was placed on community supervision and the time the trial court revoked it and
adjudicated him guilty.


                                          10
indicates that part of appellant’s agreement with the State was that he would

repay appointed attorney’s fees to the county. The order imposing fees “to be

determined” was not signed by the trial judge until several days after appellant

pled guilty and signed conditions of supervision. At the time the trial court signed

the order deferring adjudication, there was nothing for appellant to challenge with

respect to attorney’s fees and, therefore, nothing for him to knowingly and

intelligently waive. See Ex parte Delaney, 207 S.W.3d 794, 797 (Tex. Crim. App.

2006); cf. Houston v. State, 410 S.W.3d 475, 479 (Tex. App.––Fort Worth 2013,

no pet.) (noting that article 103.001 of the code of criminal procedure provides

that court costs are “not payable . . . until a written bill of costs is produced or

ready to be produced”).    But cf. Riles v. State, No. 07-12-00386-CR, 2013 WL
5568716, at *1–3 (Tex. App.––Amarillo Oct. 7, 2013, no pet. h.) (following Wiley

when the appellant had agreed to repay attorney’s fees as part of plea bargain

and those fees were incorporated into judgment deferring adjudication by

reference to attached bill of costs); Jackson v. State, No. 02-09-00258-CR, 2010
WL 5186811, at *2–5 (Tex. App.––Fort Worth Dec. 23, 2010, no pet.) (op. on

PDR) (mem. op., not designated for publication) (holding same pre-Wiley).

      Here, the bill of costs was not produced by the district clerk until

August 30, 2013. 4   Nothing in the record indicates that appellant could have


      4
       The court of criminal appeals has held that a judgment that assessed
court costs––and included a category of “APPOINTED ATTORNEY” but did not
list an amount of attorney’s fees to be paid––was subject to challenge in a
postconviction writ proceeding that the court construed as a mandamus when,

                                        11
knowingly and intelligently waived his right to appeal the amount of attorney’s

fees until then.   See Tex. Code Crim. Proc. Ann. art. 103.001 (West 2006);

Armstrong v. State, 340 S.W.3d 759, 765–67 (Tex. Crim. App. 2011) (comparing

attorney’s fees to court costs); cf. Ex parte Reedy, 282 S.W.3d 492, 498 (Tex.

Crim. App. 2009) (holding that defendant did not knowingly and intelligently

waive his right to postconviction habeas relief on a claim of ineffective assistance

and summarizing its prior waiver holdings as follows: “Thus, . . . a defendant

may waive his right to appeal, but . . . his waiver will be knowingly and

intelligently made only under circumstances in which, and to the extent that, he is

aware of what has occurred in the trial proceedings. Only then is he in a position

to know the nature of the claims he could have brought on appeal but for his

waiver.” (emphasis added)).

      Accordingly, we conclude and hold that appellant did not forfeit this issue

for appellate review by entering into the plea bargain and waiving his right to

appeal the order deferring adjudication. Therefore, he may now challenge the

sufficiency of those fees on appeal. See Mayer, 309 S.W.3d at 556. Because

the State has conceded that the evidence is not sufficient to support the inclusion

of appointed attorney’s fees in the judgment, we sustain appellant’s third issue.

nine years later, the clerk issued a bill of costs that included $7,945 in appointed
attorney’s fees. In re Daniel, 396 S.W.3d 545, 549 & n.19 (Tex. Crim. App.
2013); see also Ex parte Knight, 401 S.W.3d 60, 66 (Tex. Crim. App. 2013)
(providing that when plea-bargained, and therefore unappealable, judgment
ordered applicant to pay items in bill of costs, which was not issued until day after
judgment signed, applicant could seek mandamus relief from court of appeals as
to propriety and sufficiency of amount of attorney’s fees included in bill of costs).

                                         12
See Tex. Code Crim. Proc. Ann. art. 26.05(f)–(g) (West Supp. 2013) (requiring

trial judge to order convicted defendant to pay appointed attorney’s fees “as court

costs” in whatever amount the trial judge determines the defendant has financial

resources to pay); Mayer v. State, 274 S.W.3d 898, 901–02 (Tex. App.––Amarillo

2008) (holding record must affirmatively show that appellant had sufficient

financial resources to offset appointed attorney’s fees for those fees to be

included as costs in judgment), aff’d, 309 S.W.3d at 558. In addition, because

the State also concedes that the attorney’s fees amount was also duplicatively

included in the reparations award, we sustain appellant’s fourth issue.

Evidence Sufficient to Support Additional $25 in Court Costs

      We are thus left with appellant’s preserved complaint about the additional

$25 in court costs imposed in the post-adjudication judgment of conviction.

Appellant contends that the bill of costs contained in a supplemental clerk’s

record is defective because it has only a typed name in its certification and not a

handwritten signature, it fails to meaningfully explain what the costs are for, the

line-item costs themselves are not dated and nothing shows that the trial judge

ever saw them, and the bill fails to identify to whom the costs are owed.

      Article 103.001 of the code of criminal procedure provides, “A cost is not

payable by the person charged with the cost until a written bill is produced or is

ready to be produced, containing the items of cost, signed by the officer who

charged the cost or the officer who is entitled to receive payment for the cost.”

Tex. Code Crim. Proc. Ann. art. 103.001. Here, the bill of costs included in a


                                        13
supplemental clerk’s record contains the district clerk’s certification stamp, which

is sufficient. Ramirez v. State, 410 S.W.3d 359, 364 (Tex. App.––Houston [1st

Dist.] 2013, no pet.); see also Paulus v. State, 633 S.W.2d 827, 849–50 (Tex.

Crim. App. [Panel Op.] 1981) (noting that the court had previously upheld “[t]he

use of a stamp producing a facsimile of an original signature in signing legal

documents).

      Additionally, although appellant contends that the itemized list of costs is

“meaningful only to those fluent in district court speak,” a review of the applicable

statutes requiring the clerk to impose the fees renders their purposes easily

ascertainable. See Tex. Code Crim. Proc. Ann. art. 102.0045 (West Supp. 2013)

(requiring clerk to collect $4 jury service fee from convicted person), art. 102.005

(West 2006) (requiring convicted defendant to pay $40 for a clerk’s fee, plus

$22.50 to county records management and preservation fund and $2.50 to

clerk’s records management and preservation fund), art. 102.011 (West Supp.

2013) (requiring convicted defendant to pay $50 for the execution or processing

of a warrant or capias and $5 for a peace officer’s either issuing a written notice

to appear in court, summoning a witness, effecting commitment or release, or

summoning a jury), art. 102.017 (West Supp. 2013) (requiring convicted

defendant to pay a $5 security fee); Tex. Loc. Gov’t Code Ann. § 133.102(a)(1)

(West Supp. 2013) (requiring defendant to pay $133 for a felony conviction),

§ 133.105 (West 2008) (requiring person convicted of offense to pay $6 for

support of the judiciary), § 133.107 (West Supp. 2013) (requiring convicted


                                         14
person to pay $2 for indigent defense fund).       These fees correspond to the

descriptions, however brief and abbreviated, in the bill of costs and total $270. It

can be deduced as well that the additional $25 entry for “Time Payment” was

included in accordance with section 133.103(a) of the local government code,

which provides that a person convicted of a felony, who does not pay court costs

imposed within thirty days of the date the judgment is entered, should be charged

a fee of $25. See Tex. Loc. Gov’t Code Ann. § 133.103(a) (West Supp. 2013).

The record amply supports the conclusion that appellant failed to pay any of the

$270 in court costs imposed in the original judgment.

      Moreover, appellant’s argument that there is no evidence the trial judge

saw the bill of costs before it was issued is not well-taken as it relies on an

opinion in which a signed bill of costs had not been issued. See Houston, 410
S.W.3d at 479 & n.3 (noting that the document produced in Johnson v. State,

389 S.W.3d 513, 515 (Tex. App.––Houston [14th Dist.] 2012, pet. granted), was

not a bill of costs complying with section 103.001, but rather an unsigned

computer screen printout).

      Accordingly, we overrule appellant’s fifth issue challenging the court costs

imposed in the judgment revoking his deferred adjudication community

supervision.

                                   Conclusion

      Having sustained appellant’s third and fourth issues, we modify the

judgment to delete the following language on the second page in its entirety:


                                        15
“APPOINTED ATTORNEY FEES IN THE AMOUNT OF $14,475.00 PAYABLE

TO AND THROUGH THE DISTRICT CLERK’S OFFICE OF TARRANT

COUNTY, TX ORDERED AS A CONDITION OF PAROLE UNDER ARTICLE

26.05(g) T.C.C.P.”   We also modify the judgment to reduce the amount of

reparations to “$3,422.00.” 5   We affirm the remainder of the judgment as

modified.




                                                 TERRIE LIVINGSTON
                                                 CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

PUBLISH

DELIVERED: January 2, 2014




      5
        Appellant has not challenged the remaining amounts included in the trial
court’s judgment as “reparations”: $1,569 in “probation fees,” $1,066 “due to
CSCD,” and $787 remaining unpaid of the $1,000 fine imposed in the judgment
deferring adjudication.


                                      16